Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Specifically, the prior art does not disclose or suggest:
“A method for adjusting allocations of bitrate between a video signal and an audio signal of an immersive multimedia item, the method comprising:
producing a video saliency map representing changes in the video signal over a period of time within a spatial region of the immersive multimedia item;
producing an audio saliency map representing changes in the audio signal over the period of time within the spatial region, wherein at least one of the changes in the video signal or the changes in the audio signal reflect content of interest;
combining at least a portion of the video saliency map and at least a portion of the audio saliency map to produce a fused saliency map, wherein the combining includes adjusting relative weights of the audio saliency map and of the video saliency map; and
enhancing the content of interest by adjusting the allocations of the bitrate between the video signal and the audio signal according to the fused saliency map” as in claim 1 and the similar limitations in independent claim 11.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/
Primary Examiner, Art Unit 2426